DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I in the reply filed on 5/18/22 is acknowledged.  No clear indication is given as to whether the election is made with traverse or without traverse.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  Claims 3-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to one or more nonelected inventions, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 & 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Hosako (Multilayer optical thin films for use at terahertz frequencies: method of fabrication, Applied Optics Vol. 44, No. 18, pp. 3769-3773, 2005).
	Regarding claim 1, Hosako discloses an optical element, comprising: a laminate including a first refractive index layer and a second refractive index layer having different refractive indexes for terahertz waves (see Fig. 3: Si/SiO2 multilayer; see Fig. 2, illustrating different refractive indices) (terahertz waves are seen to be within a range of 30-3,000 µm per para [0017] of the present specification as filed), wherein the laminate includes a pair layer group in which a plurality of pair layers including the first refractive index layer and the second refractive index layer are laminated (see Fig. 3: two Si/SiO2 pairs), wherein the thickness of the first refractive index layer and the thickness of the second refractive index layer are each smaller than a wavelength of the terahertz waves (see Fig. 3: thicknesses ranging from 1.8-11.8 µm, which are smaller than every wavelength within the terahertz wavelength range of 30-3,000 µm), and wherein each of the pair layers has a predetermined effective refractive index for the terahertz waves depending on a thickness ratio between the first refractive index layer and the second refractive index layer (see Fig. 3: the combination of 6.8 µm SiO0.26 with 3.2 µm SiO1.36 has a first predetermined effective refractive index at a given wavelength within the range, and the combination of 1.8 µm SiO0.53 with 11.8 µm SiO1.49 has a second predetermined effective refractive index at the given wavelength, the effective refractive index being (nSi*dSi + nSiO2*dSiO2)/(dSi+dSiO2), where n is the refractive index of the respective material at the given wavelength, and d is the thickness of the respective material, such that the effective refractive index is dependent on a thickness ratio).
	Regarding claim 2, Hosako discloses a main body part configured to support the laminate (Fig. 3: Ge substrate), wherein, in the pair layer group, the effective refractive index of the pair layer for the terahertz waves approaches a refractive index of the main body part for the terahertz waves as the pair layer becomes closer to the main body part (see Figs. 2-3: based on the disclosed refractive indices shown in Fig. 2 and the layer thicknesses shown in Fig. 3, it would be understood that the effective refractive index of each pair approaches the refractive index of Ge closer to the Ge substrate).  
	Regarding claim 5, Hosako discloses in the laminate, a plurality of pair layer groups having different effective refractive indexes for the terahertz waves are distributed in a direction intersecting a lamination direction of the pair layers (see Fig. 3).  .
	Regarding claim 6, Hosako discloses the thickness of the first refractive index layer and the thickness of the second refractive index layer are each 1/10 or less of a wavelength of the terahertz waves (see Fig. 3: a largest thickness being 11.8µm, which is less 1/10 of at least some wavelengths within the range of 30-3,000 µm).  
	Regarding claim 7, Hosako discloses the thickness of the first refractive index layer and the thickness of the second refractive index layer are each 1/100 or less of a wavelength of the terahertz waves (see Fig. 3: a largest thickness being 11.8 µm, which is less 1/100 of at least some wavelengths within the range of 30-3,000 µm).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872